Exhibit 10.16

 

2011 Short-Term Incentive Plan    LOGO [g264660ex10_16header.jpg]

 

Purpose    As a means of rewarding employees for their contribution toward the
success of the Company, a 2011 Short-Term Incentive Plan (STIP) has been
instituted. The STIP is designed to link a portion of employees’ total
compensation to the attainment of specific, measurable, and bottom-line oriented
key company performance indicators. Eligibility    The Plan applies to all
non-unionized, regular, employees of the Company. Eligibility for or receipt of
incentive pay should not be considered as automatic, retroactive or precedent
based. Performance Period    The STIP relates to the achievement of performance
goals over the period from January 1, 2011 to December 31, 2011. Plan Design   
The STIP is designed to reflect the different employee accountabilities and
diversity of positions. In order to tie incentive payouts to employee
performance and the achievement of key performance indicators, the STIP’s design
is adapted to all groups of employees: Operations, Sales and Corporate.    The
amount of award a participant is eligible to receive is expressed as a certain
percentage of the employee’s base salary as determined by his or her grade
level. Base salary is the rate in effect at December 31, 2011. The Company
determines the threshold, target and maximum incentive payouts to participants,
which payout levels vary per grade level. Supervisors are responsible to inform
their employees of their respective threshold, target and maximum incentive
award payouts. Discretionary Plan and Plan Administration   

Discretionary Plan and Plan Administration

 

•   Incentive payouts are within the complete and sole discretion of the
Company.

 

•   The Company will approve actual achievement of performance measures and
individual awards based on actual achievement before awards are granted and
paid, subject to the overall maximum incentive payout described below under
“Maximum and Minimum Payout.”

  

•   The Company has the right to adjust any or all awards; this includes the
right to eliminate any or all awards for any year despite achievement of
performance measures, even if such decision is made after the end of the
performance period.

  

•   The Company may modify, suspend, amend or terminate the STIP at any time.

  

•   With respect to any employee, the Company reserves the right to reduce or
even cancel incentive awards in the event an employee has demonstrated a lower
level of performance than expected, whether or not the performance levels have
been met.

  

•   Each business unit needs to complete a performance review assessment for
each employee to justify an award under the STIP.

  

•   Adjustments may be made to the financial metrics for closure costs,
severance costs and similar items.

  

•   Adjustments may also be made to the cost metrics for specific reasons such
as market downtime, major variation in grade mix, major changes in input price,
etc.

  

•   Any adjustment to the performance metrics has to be formally approved before
implementation.

  

•   Awards under the STIP are anticipated to be paid in a lump sum no later than
March 15, 2012.

 

This plan text replaces and supercedes any and all prior versions and summary
fact sheet.    May 18, 2011

 

LOGO [g264660ex10_16footer.jpg]



--------------------------------------------------------------------------------

2011 Short-Term Incentive Plan    LOGO [g264660ex10_16header.jpg]

 

Performance Metrics   

Performance Metrics – Weighting

Performance Metrics

 

Criteria

   Threshold      Target      Maximum  

Income from operations (ABH)

   $ 337 M       $ 464 M       $ 553 M   

Manufacturing costs1

    


$

.5% < budget


20 M

  


  

    


$

2% < budget


80 M

  


  

    


$

3% < budget


120 M

  


  

SG&A cost

   $ 150 M       $ 145 M       $ 140 M   

Safety – OSHA rate2

     1.4 points         1.0 point         <1.0 point   

Safety – Severity3

     33         30         £ 25   

 

1 

Targets based on cost of goods sold are set for the recycling division.

2 

The calculation methodology for the mills/divisions varies from the calculation
methodology for corporate.

3 

Targets based on vehicle incident rate are set for the recycling division.

% of STIP

 

Weighting

   Pulp/paper
mills      Wood
products
division      Sales      Corporate
functions  

Income from operations (ABH)

     40%         40%         50%         50%   

Manufacturing costs (mill)

     40%         40%         

SG&A cost or profit/metric ton

           30%         30%   

Safety – OSHA (mill/division) (ABH)

     15%         15%         15% (ABH)         15% (ABH)   

Safety – Severity (mill/division) (ABH)

     5%         5%         5% (ABH)         5% (ABH)   

 

LOGO [g264660ex10_16footer.jpg]

 

2 of 4



--------------------------------------------------------------------------------

2011 Short-Term Incentive Plan    LOGO [g264660ex10_16header.jpg]

 

Maximum and Minimum Payout    The overall maximum incentive payout under the
STIP cannot exceed 7% of the free cash flow (FCF) generated by the Company in
2011 (maximum available envelope). If the total payout determined based on
actual achievement of performance metrics exceeds the maximum available
envelope, all incentive awards are reduced on a prorata basis. If the total
payout determined based on actual achievement of performance metrics is lower
than the maximum available envelope, the excess envelope is not distributed to
participants.    There is no minimum payout under the STIP. Cash Flow Measure   

For purpose of the STIP, free cash flow is defined as income from operations,
adjusted for:

 

•  Cash interest

  

•  Cash reorganization costs

  

•  Depreciation

  

•  Pension funding

  

•  Cash taxes

  

•  Work capital variation

  

•  Maintenance capital expenditures

  

•  Other

Administrative Guidelines    New Hires    An employee hired into a regular
position before October 1, 2011 is eligible to participate pro rata during the
performance period. An employee hired into a regular position on or after
October 1, 2011 is not eligible for participation in the STIP.    Promotion or
Status Changes   

•  If an employee is promoted or demoted to a position covered by a different
incentive payout level, any incentive payout calculation will be prorated for
time spent in respective positions. In either case, the base salary rate used to
determine the prorated incentive payout will be the base salary rate in effect
at December 31, 2011.

  

•  If an employee’s status changes from temporary to regular or union to
non-union during the performance period, the employee will be eligible to
participate for time spent as a regular or non-union employee, as the case may
be, and any incentive payout calculation will be prorated for time spent as a
regular or non-union employee, as the case may be. In either case, the base
salary rate used to determine the prorated incentive payout will be the base
salary rate in effect at December 31, 2011.

   Termination   

•  An employee who elects to retire, is involuntarily terminated for reasons
other than cause, or who dies during the performance period will be entitled to
receive a prorata amount of an incentive payout, based on actual achievement for
time as an active eligible employee, if and when the Board approves the
incentive payouts and does not otherwise cancel payment.

  

•  An employee who voluntarily resigns from the Company during the performance
period (inclusive) will not be eligible to receive an award. An employee who
voluntarily resigns from the Company after the performance period will remain
eligible to receive an award, if and when the Company approves the incentive
payouts and does not otherwise cancel payment.

 

LOGO [g264660ex10_16footer.jpg]

 

3 of 4



--------------------------------------------------------------------------------

2011 Short-Term Incentive Plan    LOGO [g264660ex10_16header.jpg]

 

  

•   An employee who is terminated for cause, as determined by the Company or his
specific employer, in their discretion, whether during the performance period or
after the performance period and before actual payouts, will not receive an
award.

   Other leaves   

•   Maternity/parental/adoption leave: The length of the leave is not included
in the calculation of any incentive payout.

  

•   Leave without pay: The length of the leave is not included in the
calculation of any incentive payout.

  

•   Short-term absence due to illness: The length of the absence is included in
the calculation of the incentive payout if it is a bona fide absence pursuant to
the disability medical leave procedure.

  

•   Long-term absence due to illness (time on long-term disability): The length
of the absence is not included in the calculation of the incentive payout.

 

   Approved by:      

/s/ Richard Garneau

      Richard Garneau       President and Chief Executive Officer   

 

LOGO [g264660ex10_16footer.jpg]

 

4 of 4